Title: From George Washington to Thomas McKean, 12 October 1781
From: Washington, George
To: McKean, Thomas


                  
                     
                     SirHead Quarters Before York 12th October 1781.
                  
                  My last dispatch to your Excellency was of the 6th  I then informed you that we should open Trenches on that night—we did so, and established our first parallel within 600 Yards of the enemy’s Works with the loss of only one Officer of the French Artillery wounded and 16 privates killed and wounded, the greater part of which were of the French line.
                  The 7th and 8th we were employed in compleating the 1st parallel and in erecting Batteries somewhat advanced of it.
                  The 9th at 3 OClock in the Afternoon the French Battery on the left of four 12 pounders—six Mortars and Howitzers opened, and at 5 O Clock the American Battery on the right of six 18 and 24 pounders—two Mortars and two Howitzers opened also.  We were informed that our shells did considerable execution in the Town, and we could perceive that our shot, which were directed against the enemy’s embrazures, injured them much.
                  The 10th—two French Batteries—one of Ten 18 and 24 pounders—and six Mortars and Howitzers—the other of four 18 pounders opened as did two more American Batteries—one of four 18 pounders the other of two Mortars—The fire now became so excessively heavy, that the enemy withdrew theier Cannon from their embrazures—placed them behind the Merlines, and scarcely fired a shot during the whole day.  In the evening, the Charon Frigate of 44 Guns was set on fire by a hot Ball from the French Battery on the left and intirely consumed.  Her Guns and Stores had been taken out.  By the report of a deserter, our shells, which were thrown with the utmost degree of precision, did much mischief in the course of the day.
                  Yesterday morning two of the enemy’s Transports were fired by hot shot and burnt.  This has occasioned them to warp their shipping as far over to the Gloucester shore as possible.
                  We last night advanced our second parallel within 300 yards of the enemy’s Works with little or no annoyance from them.  Only one Man was killed and three or four wounded.  I shall think it strange indeed if Lord Cornwallis makes no vigorous exertions in the course of this night, or very soon after.
                  I cannot but acknowledge the infinite obligations I am under to His Excellency the Count de Rochambeau—The Marquis St Simon commanding the troops from the West Indies—the other General Officers, and indeed the Officers of every denomination in the French Army, for the assistance which they afford me.  The experience of many of those Gentlemen in the business before us, is of the utmost advantage in the present operation.  And I am sensible it must give your Excellency and Congress the highest pleasure to know that the greatest harmony prevails between the two Armies.  They seem actuated by one spirit—that of supporting the honor of the Allied Arms and pushing their approaches with the utmost Vigor.  I have the honor to be with perfect Respect and Esteem Your Excellency’s Most obt and very hble servt
                  
                     Go: Washington
                  
               